DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement filed 19 July 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al; (Publication number: CN 106249878A), hereafter ‘878, in view of XIN et al; (Publication number: CN 103793052 A1), hereafter ‘052. Note, an English language machine translation for each reference is relied upon in the rejection of the claims below.

Regarding claim 1:
	‘878 discloses a prompt method for an eye-protection mode (‘878 Figure 1 and [0042 – 0046]), comprising: 
 	recognizing a collected face to determine an age status of a user corresponding to the face (‘878 [0043]);

 	wherein the parameter information is used to represent eye-protection mode-related information (‘878 [0044 – 0045] the usage time of the screen construed as claimed parameter information);
 	 obtaining prompt information for the eye protection mode according to the age status and the parameter information (‘878 [0046]); and 
 	displaying the prompt information for the eye-protection mode (‘878 [0082 – 0083] displayed visual prompt includes text).
 	As ‘878 utilizes continuous lighting time (‘878 [0045]) of the device to trigger the eye protection setting, ‘878 does not disclose acquiring at least two types of parameter information and obtaining the prompt information based on the least two types of parameter information, as claimed.
	However, ‘052 discloses acquiring an illuminance of the current environment in a step 102 in order to determine a degree of fatigue of the user in step 103. A prompt is provided to the user based on the usage time associated with the determined degree of fatigue in step 104 (see pages 3 - 4 of machine translation). 
	It would have been obvious to modify ‘878 to include determining an illuminance of the external environment such that the eye-protection method includes: acquiring at least two types of parameter information and obtaining the prompt information based on the least two types of parameter information, as claimed. Those skilled in the art would appreciate the ability to achieve dynamic adjustment and dynamic reminding, thereby effectively protecting the user’s eyesight.
Regarding claim 2:
	‘878 (in view of ‘052) discloses the method of claim 1, wherein the obtaining the prompt information for the eye-protection mode according to the age status and the at least two types of parameter information, comprises: obtaining the prompt information for the eye-protection mode, according to the parameter information comprising at least two of a usage status of the terminal, a brightness of current ambient light (‘052 step 102), a usage duration of the terminal (‘878 [0044 – 0045]), and a usage duration of a service provided by a current application loaded by the terminal, in combination with the age status (‘878 [0043]).

Regarding claim 6:
	‘878 (in view of ‘052) discloses the method of claim 1, further comprising: recognizing regularly the collected face according to a sampling interval; and acquiring regularly the at least two types of parameter information collected by the terminal which is in use by the user (‘878 [0053] capturing occurs regularly every time the screen is bright).

Regarding claim 12:
	‘878 (in view of ‘052) discloses a prompt apparatus (‘878 Figure 2 1000) for an eye-protection mode, comprising: 
 	a processor and a memory for storing one or more computer programs executable by the processor (‘878 [0098]), 


Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 2.

Regarding claim 19:
	‘878 (in view of ‘052) discloses a non-transitory computer-readable storage medium storing computer instructions (‘878 [0093]) for causing the computer to perform the method of claim 1 (see rejection of claim 1 above)


Claim(S) 7, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al; (Publication number: CN 106249878A), hereafter ‘878, in view of XIN et al; (Publication number: CN 103793052A), hereafter ‘052, and in view of XI et al; (Publication number: CN 107958576A), hereafter ‘576. Note, an English language machine translation is relied upon in the rejection of the claims below.

Regarding claim 7:
	‘878 discloses a prompt method for an eye-protection mode (‘878 Figure 1 and [0042 – 0046]), comprising: 

 	acquiring parameter information collected by a terminal which is in use by the user (‘878 [0044 - 0045]), wherein the parameter information is used to represent eye-protection mode-related information (‘878 [0044 – 0045] the usage time of the screen construed as claimed parameter information); and 
 	displaying prompt information for the eye-protection mode wherein the prompt information for the eye-protection mode is used to represent prompt information according to the age and the of parameter information (‘878 [0082 – 0083] displayed visual prompt includes text).
	‘878 does not disclose: i) the claimed acquiring including acquiring at least two types of parameter information, and ii) reporting the age status and the at least two types of parameter information to a server, wherein the prompt information is obtained by the server.
 	As ‘878 utilizes continuous lighting time (‘878 [0045]) of the device to trigger the eye protection setting, ‘878 does not disclose acquiring at least two types of parameter information and obtaining the prompt information based on the least two types of parameter information, as claimed.
	However, ‘052 discloses acquiring an illuminance of the current environment in a step 102 in order to determine a degree of fatigue of the user in step 103. A prompt is provided to the user based on the usage time associated with the determined degree of fatigue in step 104 (see pages 3 - 4 of machine translation). 

	Further, ‘576 discloses a backend server which receives usage status information and outputs a reminder message to a monitored device based on analysis of the usage status information (‘576 page 1 and Steps 100 – 300).
	It would have been obvious to further modify ‘878 (in view of ‘052) to include 
ii) reporting the age status and the at least two types of parameter information to a server, wherein the prompt information is obtained by the server, as claimed. Those skilled in the art would appreciate the ability to perform analysis of usage information remotely, thereby reducing the computational load of the monitored device.

Regarding claim 8:
	Claim 8 is similarly rejected for those reasons discussed above in claim 2.

Regarding claim 17:
	‘878 (in view of ‘052 and ‘576) discloses a prompt apparatus for an eye-protection mode (‘878 Figure 2 1000), comprising: a processor and a memory for storing one or more computer programs executable by the processor (‘878 [0098]), wherein when executing at least one of the computer programs, the processor is configured to perform the method of claim 7 (see rejection of claim 7 above).

Claim(s) 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XI et al; (Publication number: CN 107958576A), hereafter ‘576, in view of Jiang et al; (Publication number: CN 106249878A), hereafter ‘878 Note, an English language machine translation for each reference is relied upon in the rejection of the claims below.

Regarding claim 10:
	‘576 discloses a prompt method for an eye-protection mode (‘576 steps 100 – 300 on page 1), comprising: receiving at least two types of parameter information reported by a terminal (‘576 step 100; usage information includes duration of screen and ambient light parameter), the at least two type of parameter information are collected by the terminal which is in use by a user (‘576 step 100 the monitor device in use by user sends the information to server);
 	 obtaining prompt information for the eye-protection mode according to the at least two types of parameter information (‘576 Step 300 – reminder obtained by server prior to sending reminder message); and 
 	sending the prompt information for the eye-protection mode to the terminal (‘576 Step 300 page 1 – monitoring device sends reminder message to monitored device)
	‘576 does not disclose: receiving an age status wherein the age status is obtained by recognizing a face collected by the terminal and performing the obtaining according to the age status.
	However, ‘878 discloses receiving an age status wherein the age status is obtained by recognizing a face collected by the terminal (‘878 [0043]) and performing 
	It would have been obvious to modify ‘576 to include receiving an age status wherein the age status is obtained by recognizing a face collected by the terminal and performing the obtaining according to the age status, as claimed. Those skilled in the art would appreciate the ability to provide age appropriate reminders based on device usage, thereby providing more flexibility when various users of differing ages utilize the device.

Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 2.

Regarding claim 18:
	‘576 (in view of ‘878) discloses a prompt apparatus for an eye-protection mode (‘878 Figure 2 1000), comprising: a processor and a memory for storing one or more computer programs executable by the processor (‘878 [0098]), wherein when executing at least one of the computer programs, the processor is configured to perform the method of claim 10 (see rejection of claim 10 above).

Regarding claim 20:
	
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al; (Publication number: CN 106249878A), hereafter ‘878, in view of XIN et al; (Publication number: CN 103793052 A1), hereafter ‘052, in view of Miyuki OKADA (Publication number: US 2010/0054550 A1), hereafter OKADA. Note, an English language machine translation for each reference is relied upon in the rejection of the claims below.

Regarding claim 3:
	‘878 (in view of ‘052) does not disclose the method of claim 1, wherein the recognizing the collected face to determine the age status of the user corresponding to the face, comprises: inputting the collected face into a pre-trained feature recognition network to extract a first face feature; and comparing the first face feature with a second face feature in a face database, and determining the age status of the user corresponding to the face according to a comparison result; and wherein the second face feature is used to represent user features of different age statuses.
	However, OKADA discloses an image processing apparatus, imaging apparatus, image processing method, and program. More specifically, OKADA discloses: inputting the collected face into a pre-trained feature recognition network to extract a first face feature (OKADA Figure 1 image from sensor input to face detecting unit; [0102] machine learning); and 
 	comparing the first face feature with a second face feature in a face database, and determining the age status of the user corresponding to the face according to a comparison result (OKADA Figure 3 330; [0085]); and 

	It would have been obvious to further modify ‘878 (in view of ‘052) wherein recognizing the collected face to determine the age status of the user corresponding to the face, comprises: inputting the collected face into a pre-trained feature recognition network to extract a first face feature; and comparing the first face feature with a second face feature in a face database, and determining the age status of the user corresponding to the face according to a comparison result; and wherein the second face feature is used to represent user features of different age statuses, as claimed. Those skilled in the art would appreciate the ability to more readily identify particular users.

Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 3.
 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al; (Publication number: CN 106249878A), hereafter ‘878, in view of XIN et al; (Publication number: CN 103793052A), hereafter ‘052, and in view of XI et al; (Publication number: CN 107958576A), hereafter ‘576, in view of Miyuki OKADA (Publication number: US 2010/0054550 A1), hereafter OKADA.. Note, an English language machine translation is relied upon in the rejection of the claims below.

Regarding claim 9:
	‘878 (in view of ‘052 and ‘567) does not disclose the method of claim 7, wherein the recognizing the collected face to determine the age status of the user corresponding to the face, comprises: inputting the collected face into a pre-trained feature recognition network to extract a first face feature; and comparing the first face feature with a second face feature in a face database, and determining the age status of the user corresponding to the face according to a comparison result; and wherein the second face feature is used to represent user features of different age statuses.
	However, OKADA discloses an image processing apparatus, imaging apparatus, image processing method, and program. More specifically, OKADA discloses: inputting the collected face into a pre-trained feature recognition network to extract a first face feature (OKADA Figure 1 image from sensor input to face detecting unit; [0102] machine learning); and 
 	comparing the first face feature with a second face feature in a face database, and determining the age status of the user corresponding to the face according to a comparison result (OKADA Figure 3 330; [0085]); and 
 	wherein the second face feature is used to represent user features of different age statuses (OKADA [0085] attributes corresponds to features of the normal face for age groups).
	It would have been obvious to further modify ‘878 (in view of ‘052 and ‘567) wherein recognizing the collected face to determine the age status of the user corresponding to the face, comprises: inputting the collected face into a pre-trained 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MIHIR K RAYAN/Examiner, Art Unit 2623